Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/820,152 filed on
March 16, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on August 20, 2021 subsequent to a final rejection mailed on June 14, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on June 14, 2021 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed August 20, 2021 has been entered. Applicant has amended claims 1-2, 4-8, 10-12 and 15-16, has canceled claims 3 and 9, and has added new dependent claims 19-22.  Claims 1-2, 4-8 and 10-22 are currently pending.

Allowable Subject Matter
	Claims 1-2, 4-8 and 10-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

“refining, by the video decoder, based on template matching, the starting motion vector information to determine refined motion vector information indicating a refined position in the reference frame that is within a search range from the initial position;
determining, by the video decoder, that subblock motion refinement is disabled
for one or more sub-blocks of the portion of the current frame:
in response to determining that the sub-block motion refinement is disabled foe the one or more sub-blocks of the portion of the current frame, generating, by the video decoder, a predictive block based on the refined motion vector information without without applying sub-block motion refinement to the one or more sub-blocks of the portion of the current frame; and
decoding, by the video decoder, the current frame based on the predictive block.”
Furthermore, applicant has filed a Terminal Disclaimer on April 12, 2021 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,785,494.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485